  Exhibit 10.5

 
DATA CONFIDENTIALITY AGREEMENT

 February 8, 2017

                                                                                                                                          

1.
Sharing of Data. Cycle Express, LLC (the “Company”) shall provide to Smart
Server, Inc. and its wholly-owned subsidiaries (collectively, “Recipient”)
certain non-public, confidential auction data (“Confidential Information”),
including up to the number of NPA Value Guide API look-ups per year specified on
Annex A attached hereto (the “Pricing Annex”), to be used for (i) trade-in
appraisals and inventory valuation in Recipient’s product known as “CyclePro” or
(ii) Recipient’s products that aggregate Confidential Information with other
proprietary data available to Recipient and deliver the aggregated data or
analysis derived therefrom to Recipient's customers without attribution of
individual sources of data (collectively, the “Purpose”). For the purposes of
this agreement, Confidential Information shall include any notes, analyses,
reports, compilations, or studies that either contain or are derived from such
information. The parties acknowledge that the Confidential Information may
contain third party data. The continued provision to Recipient by the Company of
such third party data is conditioned upon consent from the applicable third
party to such data sharing arrangement. As between Recipient and the Company,
the Company retains all right, title and ownership interests in all Confidential
Information. Recipient shall acquire no rights in the Confidential Information
other than those limited rights of access and use specifically conferred by the
terms of this Agreement.
 
2.
Use of Data. The Confidential Information shall be made available to Recipient
on an on-demand basis via electronic methods and in accordance with Company's
specifications. Recipient shall not use the Confidential Information for any
purpose other than the Purpose. For the avoidance of doubt, Recipient shall not
be permitted to publish, license, sell or distribute the Confidential
Information, other than for the Purpose, nor shall Recipient be permitted to
retain or reuse Confidential Information for any purpose, except to the extent
such information is retained as part of the aggregated data or analysis derived
therefrom for no more than 30 days.
 
3.
Consideration. As consideration for the rights granted to Recipient herein,
Recipient shall pay to the Company the sum specified on the Pricing Annex.
Amounts payable pursuant hereunder shall be paid in immediately available cash
by wire transfer, valid company check of Recipient, or such other method of
payment as may be agreed between the parties from time to time to the Company on
or prior to the 1st day of every month.
 
4.
Confidentiality Obligations. Recipient shall not disclose any Confidential
Information to any person except (a) authorized users of the CyclePro product or
users of any product of Recipient that uses Confidential Information only in the
aggregated form, (b) to its employees, officers, directors, representatives,
advisers, counsel or agents (any such person, a "Representative" and the
Recipient together with its Representatives, the "Recipient Entities") who have
a need to know the Confidential Information in connection with the Purpose, (c)
with the written consent of the Company, (d) to its applicable regulatory
authorities, examiners (including self-regulatory authorities) and auditors or
(e) pursuant to a subpoena, civil investigative demand (or similar process),
order, statute, rule or other legal requirement, including the rules of any
stock exchange on which Recipient's stock is traded. If the Recipient intends to
disclose any Confidential Information pursuant to clause (e) above, Recipient
will give the Company prompt written notice of such intent so that the Company
may seek an appropriate order or other remedy protecting the Confidential
Information from disclosure, and Recipient will reasonably cooperate with the
Company to obtain such protective order or other remedy. In the event that a
protective order or other remedy is not obtained or the Company waives its right
to seek such an order or other remedy, Recipient may, without liability under
this Agreement, furnish only that portion of the Confidential Information which,
in the opinion of the Recipient’s counsel, Recipient is legally required to
disclose, provided that Recipient gives the Company written notice of the
information to be disclosed as far in advance of its disclosure as practicable
and Recipient uses its commercially reasonable efforts to obtain assurances that
confidential treatment will be accorded to such information.
 
 
1

 
Recipient shall be responsible for any actions taken by its Representatives in
violation of this agreement. Recipient further agrees (i) to notify the Company
promptly in writing of any use, disclosure or misappropriation of the
Confidential Information in violation of this agreement which may come to
Recipient’s attention and (ii) to cooperate with the Company in remedying such
unauthorized use or disclosure or misappropriation of the Confidential
Information.
 
Information will not be deemed Confidential Information if it is or becomes
available in the public domain on or after the date hereof (other than as a
result of a disclosure by any Recipient Entity in breach of this agreement).
 
5.
Trademark. During the term of this agreement, the Company hereby grants
Recipient a limited, non-exclusive, non-transferable, non-sublicenseable license
to display the mark “NPA Value Guide” (the “Mark”) solely for the Purpose stated
in clause (i) of Section 1. Recipient shall not acquire any right, title or
interest in to the Mark, or any goodwill associated with the Mark, by its use of
the Mark; Recipient’s use of the Mark inures solely to the benefit of the
Company. The foregoing license does not include the right to use any marks of
the Company other than the Mark.  Recipient shall not do anything inconsistent
with the Company’s ownership of the Mark, interfere with the Company’s use
and/or registration of the Mark, or attempt to register a trademark, service
mark, logo, tag line, company name, trade name, user name, e-mail address or
domain name that contains, is confusingly similar to, or is suggestive or
derivative of the Mark. Recipient shall not combine the Mark with any other
trademarks, service marks or copyrightable subject matter (other than the
"CyclePro" mark so long as the two marks are clearly distinguishable) without
prior written approval of the Company. Recipient acknowledges the importance to
the Company of the goodwill of the Mark. Recipient shall conform its use of the
Mark to reasonable standards that the Company may establish from time to time.
Recipient shall use reasonable commercial efforts to protect and preserve the
commercial value of the Mark and to immediately notify the Company in writing if
it becomes aware of any infringement, dilution, misappropriation or other
violation of the Company’s rights in the Mark by Recipient or its
Representatives. Company shall have the sole right and discretion to bring
and/or defend actions or proceedings involving the Mark, including, without
limitation, actions for infringement, dilution and/or unfair competition.  At
the Company's expense, Recipient agrees to cooperate in any such proceedings
brought by the Company.  If the Company decides to enforce or defend its rights
in the Mark against a third party, all costs incurred and recoveries made from
such third party shall be for the account of the Company. Recipient shall not
delete, remove, modify, obscure or in any way interfere with any trade secret,
trademark or copyright notice.
 
 
2

 
6.
Security. Smart Server shall comply with all applicable data security laws, use
commercially reasonable efforts to protect the electronic security of the
Confidential Information, including by using anti-virus, security and firewall
technology commonly used in the industry, and promptly notify the Company of any
failure to comply with law, breach of security, unauthorized access to
Confidential Information or unauthorized access to Company's systems.
 
7.
Restrictive Covenant. Recipient shall not use the Confidential Information or
the Mark in any business other than the Business or in any way that materially
and directly interferes with the Company’s auction and auction-related business
taken as a whole. "Business" means the development, marketing, distribution,
licensing, operation and/or maintenance of CyclePro software and the product(s)
contemplated in clause (ii) of Section 1.
 
8.
Indemnity. From and after the date hereof, Recipient shall indemnify, defend and
hold harmless the Company, its affiliates and each of their respective officers,
directors, members, partners, employees, agents and representatives from and
against any and all claims, liabilities, obligations, losses, fines, costs,
proceedings or damages, including all reasonable fees and disbursements of
counsel incurred in the investigation or defense of any of the same or in
asserting any of the Company’s rights hereunder, based on, resulting from,
arising out of or relating to (a) Recipient’s use of the Confidential
Information or the Mark or (b) Recipient’s breach of this agreement.
 
9.
Further Cooperation. When and if the Company subsequently develops a form data
licensing agreement, Recipient agrees to enter into such agreement (on the terms
mutually acceptable to both parties) to formalize the terms pursuant to which
Recipient may continue to use the Confidential Information.
 
10.
Termination. This agreement and the obligations of all parties hereunder shall
terminate one (1) year from the date of this agreement.   In addition, the
Company may terminate this agreement by providing written notice to Recipient if
Recipient or any of its Representatives: (a) breaches this agreement (other than
Section 7 hereof) and fails to cure such breach with 15 days of a notice by the
Company specifying the breach, (b) breaches Section 7 of this agreement and
fails to cure such breach within 30 days of a notice by the Company specifying
such breach, (c) disparages the Company, or its products, Mark or clients (other
than in the course of legal proceedings to enforce the rights of the parties
hereunder), (d) makes any unauthorized use of the Mark, the Confidential
Information and fails to discontinue such unauthorized use within 10 days after
receipt of a notice from the Company specifying the unauthorized use, or (e)
takes any action which tarnishes the Company’s reputation or Mark (other than in
the course of legal proceedings to enforce the rights of the parties
hereunder).  Upon termination, Recipient shall immediately cease all use of the
Confidential Information and the Mark and shall not thereafter use any name,
mark, logo, trade name, domain name or other indicia of origin that is identical
or visually, aurally or phonetically similar to the Mark. Sections 4, 8 and
10-13 of this agreement shall survive the termination of this agreement.
 
11.
Assignment. This Agreement may not be assigned by Recipient except to a
successor to all of its assets and business.
 
 
3

 
12.
Disclaimer of Warranties & Limitation of Liability.  Recipient acknowledges and
agrees that the Mark, Confidential Information and other materials and products
provided under this agreement are provided “AS IS” and THE COMPANY HEREBY
EXPRESSLY DISCLAIMS ALL EXPRESS OR IMPLIED WARRANTIES OF ANY KIND, INCLUDING
WITHOUT LIMITATION ANY WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.  Under no circumstances shall the Company be
liable to Recipient or any third party in connection with this agreement for any
special, indirect, incidental or consequential damages, including, but not
limited to, any loss of revenues, lost profits or other lost or interrupted
business, however caused and whether based in tort (including negligence),
contract or any other theory of liability, even if such party had been advised
of the possibility of such damages.  In any event, under no circumstances shall
the Company’s aggregate liability to Recipient or third parties under this
Agreement exceed an amount equal to $10,000.
 
13.
Miscellaneous. This agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without respect to principles
regarding conflicts of law, and shall benefit and be binding upon the parties
hereto and their respective successors and assigns. This letter agreement may be
executed simultaneously in any number of counterparts and may be executed by
facsimile. Each such counterpart shall be deemed to be an original instrument,
but all such counterparts together shall constitute one agreement.
 
 
 
 
 
 
 
 
 
 
4

 
IN WITNESS WHEREOF, the parties have executed this Data Confidentiality
Agreement as of the date first set forth above.
 
 
SMART SERVER, INC.
 
 
By: /s/ Marshall Chesrown    

Name: Marshall Chesrown
Title: Chief Executive Officer

 
 
CYCLE EXPRESS, LLC
 
 
By: /s/ James Woodruff         

Name: James Woodruff
Title: Chief Operating Officer


 
 
 
 
 
  [Signature Page to Data Confidentiality Agreement]

 
ANNEX A
 
Pricing Annex
 
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 
 
 
 
 
 
 
 
 
 
 

